 IRONWORKERSLOCAL UNION NO. 290177IronworkersLocalUnion No. 290, InternationalAssociation of Bridge,Structural and OrnamentalIronWorkers,AFL-CIO(Mid-StatesSteelErection Company)and Stephan Michael Sydor.Case 9-CB-1669earnings during that period, with interest thereon atthe rate of 6 percent per annum, in accordancewith the Board's formula set forth in F.W. Wool-worth Company,90 NLRB 289, andIsisPlumbing& Heating Co.,138 NLRB 716."June 30, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN,AND JENKINSOn March 4,1970, Trial Examiner Maurice S.Bush issued his Decision in the above-entitledproceeding,finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner'sDecision.Thereafter,Respondent filed exceptions to theTrial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor RelationsAct, asamended,the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing, and finds that noprejudicial error was committed The rulings arehereby affirmedThe Board has considered theTrial Examiner'sDecision, the exceptions and brief,and the entire record in this case, and herebyadopts the findings,conclusions, and recommenda-tions of the Trial Examiner except as modifiedherein.We agree with the Trial Examiner's recommen-dation enjoining the discriminatory operation ofRespondent'shiring hall. However,to remedy theviolations found, we do not consider it necessary,and accordingly do not adopt,that portion of therecommended remedy prescribinga modus operandsfor the hiring hall or making variations thereof sub-ject to approval of the Regional DirectorCf.Local138, International Unionof OperatingEngineers,AFL-CIO [Nassau andSuffolkContractors Associa-tion]v.N.L R.B., 321F.2d 130 (C A. 2) Instead,we shall direct that Respondent maintain records ofitshiring hall operations and make those availableto the Regional Director upon requestADDITIONTO THE REMEDYSubstitute a comma for the period at the end ofthe first sentence of the last paragraph in the sec-tion of the Trial Examiner's Decision entitled "TheRemedy," and add thereto the following "less netORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the TrialExaminer,as modifiedbelow, and hereby orders thatRespondent, Iron-workers Local Union No. 290,InternationalAs-sociation of Bridge,Structural and Ornamental IronWorkers,AFL-CIO, its officers,agents,andrepresentatives, shall take the action set forth in theTrialExaminer'sRecommended Order, as somodified.1Substitute the following for paragraph 2(b):"(b)Maintain permanent written records of itshiringand referral operations which will beadequate to disclose fully the basis upon whichreferrals are made and, upon request of the Re-gional Director of the Board or hisagents, makeavailable for inspection, at reasonable times, anyrecords relating in any way to thehiringand refer-ral system."2.Substitute the following for the penultimateparagraph of the notice:We will maintain permanent written recordsof our hiring and referral operations which willbe adequate to disclose fully the basis uponwhich each referral is made and, upon requestof the Regional Director of the Board, or hisagents,make available for inspection, at allreasonable times, any records relating in anyway to the hiring and referral system.3.Delete the last paragraph of the notice in itsentirety.TRIAL EXAMINER'S DECISIONStatementof the CaseMAURICE S. BUSH, Trial Examiner: The ChargingParty herein is Stephan Michael Sydor, a highschool teacher of English, Latin, and Russian in thepublic school system of Dayton, Ohio, who worksas an ironworker during the summers, Christmasvacations, and various other school holidays duringthe school year.Although not affiliated with any Ironworkerslocal union, Sydor has received work as an iron-worker for a number of years in the greater Daytonarea through the exclusive hiring hall of theRespondent Local Union No. 290 herein.184 NLRB No. 21 178DECISIONSOF NATIONALLABOR RELATIONS BOARDAggrieved at his inability to receive work throughtheUnion's exclusive hiring hall for a period ofabout a month in the summer of 1969 and believingthis resulted from discriminatory treatment, Sydorfiled charges against Local No. 290, alleging vari-ous unfair labor practices.Pursuant to such charges,' a complaint was is-sued on September 8, 1969 The principal thrust ofthe complaint is that Respondent Local No. 290 inthe operation of its exclusive hiring hall discrimina-torily denied Sydor referrals for employment to em-ployers for a period of about 30 days in the summerof 1969 because of his nonmembership in LocalNo. 290 in violation of Section 8(b)(I)(A) and (2)of the National Labor Relations Act. The complaintalso alleges an infringement of Section 7 of the Actin violation of Section 8(b)( I )(A) of the Act by analleged statement of Local No. 290'sbusinessrepresentative to Sydor that he would be referredout for employment provided he withdrew hisoriginal charge herein. A more detailedstatementof the issues is set forth below.The answer of Respondent Local No. 290 deniesany unfair labor practices.The case was tried before the Trial Examiner onOctober 30 and 31, 1969. Briefs filed by counselfor General Counsel and for the Respondent UnionLocal No. 290 have been carefully reviewed andconsidered.Upon the entire record and from his observationof the witnesses, the Trial Examiner makes the fol-lowing:Findings of Fact1.JURISDICTIONAL FINDINGSA. The UnionIronworkers Local Union No. 290,InternationalAssociation of Bridge, Structural and OrnamentalIronWorkers,AFL-CIO,hereinaftercalledRespondent Local Union No. 290 or simply Unionor Local No. 290, is a labor organization as definedin Section 2(5) of the Act.B.TheAssociationAssociatedGeneralContractors of America,West Central Ohio Chapter of Dayton, Ohio,hereinafter called the Association, is a multiem-ployer association which exists and functions forthe purpose, among others, of representing itsmembers in collective bargaining with Local 290and other labor organizations.C. Employer Members of the AssociationThe following named companies are members ofthe said Association and are engaged in the build-'The original charge herein was filed on July 18, 1969, and served uponLocal No 290 on July 24, 1969, an amended charge was filed on August27, 1969, and served on Local No 290 on August 29, 1969ing and construction industry within the State ofOhio:1.Mid-StatesSteelErectionCompany,hereinafter called Mid-States2.B. G. Danis Company,2 hereinafter called B.G Danis.3.Maxon Construction Company, hereinaftercalled Maxon Construction.4.RayJohnsonConstructionCompany,hereinafter called Johnson Construction.5.McGrawConstructionCompany,hereinafter called McGraw Construction.6.Flohr Construction Company, hereinaftercalled Flohr Construction.D. Volume ofBusinessof Association MembersDuring the past 12 months, a representativeperiod, Mid-States, B. G. Danis, Maxon Construc-tion, Johnson Construction, McGraw Construction,and Flohr Construction had a direct inflow ofproducts, in interstate commerce, valued in excessof $50,000, which were purchased and shippeddirectly to them in the State of Ohio from pointsoutside the State of Ohio. During the same period,the above-named Employers performed servicesvalued in excess of $50,000 for other employers inthe State of Ohio each of whom, in turn, shippedand sold goods and materials valued in excess of$50,000 directly to points outside of Ohio.E.Employer and Commerce RequirementAt all times herein material, the Association,Mid-States,B.G.Danis,Maxon Construction,Johnson Construction, McGraw Construction, andFlohr Construction and each of the members havebeen employers as defined in Section 2(2) of theAct and, engaged in commerce and in operationsaffecting commerce as defined in Section 2(6) and(7) of the Act, respectively.II.THE ISSUESThe issues herein by agreement of the parties atthe hearing are as follows:1Whether Respondent Local Union No. 290 isin violation of Section 8(b)(1)(A) and (2) of theAct by reason of the following alleged conduct:(a)Discriminatorily refusing to refer the Charg-ing Party (Sydor) out for employment for a periodof about a month in 1969 from its exclusive hiringhall as an ironworker to member-employers of theAssociation because of his nonmembership in theUnion, thereby attempting to cause and causingsaidmember-employers of the Association to dis-criminate against the Charging Party in violation ofSection 8(a)(3) of the Act.!Originally shown as B G Dannis Company in the complaint, thespelling was corrected by motion to read B G Danis Company IRONWORKERSLOCAL UNIONNO 290179(b)Refusing to refer the Charging Party out topositionsof employmentas anironworker with As-sociationmembers, Johnson Construction, Mid-StatesConstruction,McGraw Construction, andFlohr Construction for a period of about a month in1969 on an equal, basis with union membersbecause of his nonmembership in the Union,thereby attempting to cause and causing said em-ployers to discriminate against the Charging Partyin violation of Section 8(a)(3) of the Act.(c)Discriminatorily operating its exclusive hir-ing hall arrangementwith the Association by refus-ing sinceabout June 24, 1969, to refer nonmem-bers of the Union out on an equal basis with mem-bers of the Union to positions of employment asironworkers with member-employers of the As-sociation, thereby attempting to cause andcausingsaid member-employers to discriminate against em-ployees in violation of Section 8(a)(3) of the Act.2.Whether Respondent Local Union No. 290 isin violationof Section 8(b)( I )(A) by reason of thefollowing alleged conduct:Restrainingand coercing the Charging Party(Sydor) on or about July 25, 1969, in the exerciseof rightsguaranteedin Section 7 of the Act by theconduct of the Union'sBusinessAgent GeorgeClark at the Union's hiring hall in telling the Charg-ing Party that he would be referred for employmentwith construction employers provided he withdrewthe charge he had filed against the Union on July18, 1969.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Local No. 290's ExclusiveHiringHall PrivilegeUnder Collective-BargainingContractOn June 1, 1968, Local Union No. 290 and theAssociation entered into a 2-year master collective-bargaining agreement covering wages,hours, andworking conditions of ironworkers in 16 counties orparts of counties in Ohio and 4 countiesin Indiana.Under the terms of the "Referral Clause" of theagreement, the Union has the exclusive right tofurnish and refer to the member-employers of theAssociation all the ironworkers they require withinthe territory covered by the contract, with excep-tions not here applicable.The referral clause provides for the selection andreferral of applicants by the Union on the basis offour priority groups designated as groups "A," "B,""C," and "D." The Union under the referral clauseisrequired to register each applicant for employ-ment on separateregistersto be maintained foreach of these priority groups.3The register for group "A" is for applicants who(a)have previously passed a journeyman's ex-aminationconducted by a duly constituted localunion affiliated with the International, (b) haveworked at the trade as a mechanic or apprentice forthe past 5 years, (c) have been employed for aperiod of at least 4 years during the last 5 years byemployer-members of the Association, and (d)have actually resided for the past year within thegeographical area constituting the normal construc-tion labor market.The register for group "B" applicants are forironworkers who (a) have previously passed theabove-described journeyman's examination and (b)have worked at the trade as a mechanic or ap-prentice for the past 5 years.The group "C" register is for applicants who (a)have worked at the trade as a mechanic or ap-prentice for the past 3 years or more and (b) havefor the past year actually resided within the geo-graphical area constituting the normal constructionlabor market.The group "D" register is for all applicants whohave worked at the trade for more than 1 year.Groups "A" and "B" applicants are generallyreferred to as "bookmen" to signify that they havea book showing membership in a local affiliatedwith the International. Applicants on groups "C"and "D" registers are known as "permit" men.Although the collective-bargainingcontract givesthe Union the exclusive right to select and refer ap-plicants for employment to the employer-membersof the Association, the referral clause specificallyprovides that,"The Union shall select and refer ap-plicantsfor employment without discriminationagainst such applicants by reason of membership ornon-membership in the Union."(Emphasis sup-plied.) (Joint Exh. 1, p. 27, par. 4).Under the terms of the agreement this prohibi-tion against discrimination is not applicable to allapplicants across-the-board but only to the selec-tion and referral of applicants within each of thefour priority registers.The Union is required to "refer applicants to theEmployer by first referring applicants in GroupA in the order of their places on said list andthen referring applicants in the same manner suc-cessively from the lists in Group `B,' then Group`C,' and then Group 'D."'The evidence shows that in actual practice onlymembers of, Local No. 290 receive the high priorityjobs in group "A."Notwithstanding the requirement of the collec-tive-bargaining agreementthat the Unionmaintainfourseparate registersfor applicants for employ-ment asabove-described,it isan admitted and con-ceded fact that Local No. 290 has not maintainedany registers of any sort for at least the past 4 years.3This appearsfrom the following sentence in the collective-bargainingagreement"The Unionshallmaintain each of theseparategroup lists setforth above, which shall listthe applicants within each group in theorder ofthe dates they registered as available for employment" (Emphasis sup-plied ) (Joint Exh 1, p 28, par 7 ) 180DECISIONSOF NATIONAL LABORRELATIONS BOARDUnder the terms of the contract, Employers havethe right under the agreement to reject any appli-cant referred by Local No. 290.Referrals for employment at the Union'sexclu-sivehiringhallare handled exclusively by theUnion'sbusiness representative,George Clark, ex-cept when he is on leave.Clark has been theUnion's business agent for the past 17 years. In thepast 4 years he has substituted his own method ofselecting applicants for referrals, described as by"sight and memory,"in place of the procedure setforth in the collective-bargaining agreement asdescribed above.Local No. 290 has about 500 members or localbookmen Of this number 80 to 90 percent are per-manently employed by contractors and accordinglynever show up at the local's hiring hall for referrals.Clark can recognize by sight the remaining mem-bers of Local No.290 when they appear at the hir-ing hall for employment He can also recognize bysight bookmen from other locals and permit menwho apply for job referrals at the hall if he has seenthem at least once before. In the normal dayanywhere from 15 to 30 men show up at the hallfor referrals.When an unknown applicant shows upat the hiring hall for the first time, Clark will ask hisname and whether he is an out-of-town bookman orpermit man and inquire into his experience.Recent years have been times of high employ-ment for ironworkers in the greater Dayton area,including the summer of 1969 here involved. Thedemand for qualified ironworkers frequently ex-ceeds the number available.Business Agent Clark opens the hiring hall at6 30 a.m.,and after sorting out the requests fromthe various contractors of the Association for iron-workers, he would call out the referrals to the menin the hall through the sliding glass windows of hisoffice which is adjacent to the hall and separatedfrom itonly by awaist high wall and the slidingglass panels.Due to the fact that the use of attendance re-gisters required by the collective-bargaining agree-ment has been abandoned by the Union,Clark de-pends, as above noted,on his "sight and memory"of the order of the appearance of the applicants atthe hiring hall in making up his job referral lists.Referrals are generally completed between 8:30and 9 o'clock each morning.Applicants who havenot received early morning assignments to jobssometime remain in the hall until 9 a.m in the hopeof getting a late request for a referral.Bookmen who are known as journeymen iron-workers or mechanics are skilled in the eight clas-sifications of ironwork designated in the collective-bargaining contract as follows:(1) structural, (2)ornamental, (3) reinforcing, (4) machinery mover,(5) rigger and erector,(6)welder, (7) fenceerector,and (8)sheeter.At the times here per-tinent the greatest demand has been for ironwork-ers skilled in structural and reinforcing.B.Facts Relating to Charging Party's Inability toget Referrals out of Local No. 30's Exclusive HiringHall, and ConclusionsCharging Party Sydor,age 45,was born at Al-liance, Ohio, and has Bachelorof Artsand Masterdegrees from midwestern universities.He has full-time employment as a high school teacher in thepublic schoolsystem of Dayton,Ohio, where heteaches English,Russian,and formerly Latin. Hehas been teaching since1956. Prior tobecoming ateacher he had experience in practically everyphase of shop work,having at times held jobs as adrop forge operator,press operator,and heater.Sydor has never been a member of the Interna-tional Association of Bridge, Structural,and Orna-mental IronWorkers, AFL-CIO, or any of its lo-cals, but is a memberof the Teacher'sUnion and isvice presidentof that Union's Miami Valley Coun-cil,AFL-CIO. Hehas wide acquaintance amongunionofficials ofvarious crafts in the Dayton area.Sydor received his first employmentas an iron-worker in 1963 or 1964 through Local No. 290'sexclusive hiring hallHis referralsover the yearshave alwaysbeen as a permit man. He works at thetrade of ironworker only atsuch'times ashe is notengaged in his regularprofessionas a teacher, towit, in the summers and duringChristmas andEaster holidaysand other shorterschool holidays.Because of the high demandfor ironworkers, Sydorhas had very little difficulty pickingup work at theUnion's hiringhall prior tothe summerof 1969. Hehas received practicallyall of his referrals or assign-ments from Business RepresentativeClark.As apermit man,Sydor pays a "dobie" fee of $3.50 foreach week in which he obtains work through thehallwhereasbookmen of Local 290 pay dues of$10 per month.The apparentattractionfor Sydor of work as anironworker is theironworkers' wage scale The payis $6.15 per hour and $12 30 per hour forall hoursworked on Saturdays,Sundays, andholidays and allhours after 8 hours on regular workdays.There isno differentiationin pay for bookmenand permitmen, they all receive the samerate of pay.Sydor hasnever soughttoqualify as a jour-neyman ironworker by taking the examinations of-fered by Local No 290 or any other local of the In-ternationalIn the 5 or 6 yearsthat hehas workedpart time as an ironworker, he has acquired ex-perienceinworkclassifiedby the collective-bar-gaining agreement as structural,whichconsists ofputting up and bolting large metal beams; reinforc-ing, which consists of the installationof rods for thereinforcementof concreteprior to its pouring; or-namental work,and welding.Morethan 50 percentof Sydor'sexperience has been in reinforcing,which is commonly called rod work or rodbustingThe work in which heis next most experienced is instructuralwork. In one of his referrals,he workedan entire summeras a welder.He hashad limited IRONWORKERSLOCAL UNION NO. 290experience as a machinery mover, sheeter, and or-namental ironworkerIn the years prior to 1969, Sydor established areputation for doing good work on his job referralsout of the Union's exclusive hiring hall. BusinessAgent Clark, under questioning by the Trial Ex-aminer, admitted that prior to 1969 Sydor "wentout and done a good job, the best he could do."The record shows that the mere appearance of anapplicant at the Union's exclusive hiring hall wasrecognized as an application for a referral withoutany further act on the part of the applicant in-asmuch as the Union kept no registration lists asrequired by the collective-bargaining contract. Asheretofore noted, Clark based his referrals on"sight and memory" of those present in the hiringhall. Sydor's appearance at the hall was made con-spicuous by the fact that he always appeared inslacks instead of the work trousers worn by mostironworkersWhen Sydor was in the hiring hall andClark wanted to get his attention from his adjoiningoffice, he would mockingly shout at him, "Hey,teacher," instead of calling out his given name orsurname. At times Sydor would not respond to theappellation "Hey, teacher," but would wait untilClark called him by his name.As heretofore indicated, Sydor encountered littledifficulty in obtainingwork as an ironworkerthrough the Union's exclusive hiring hall prior to1969 He encountered his first real difficulty in ob-taining work through the Union on June 24, 1969,and this continued until July 25, except for a 4-dayperiod of employment within that larger period.However, in the earlier part of 1969 prior to June24, he had no trouble receiving work through theUnion. In April during a school spring vacation heappeared at the hall for a referral and immediatelyreceived work reinforcing concrete for a period ofabout a week from Martin & Nettraur ContractingCompany at Bellefontaine, Ohio. At the end of theweek'swork, he returned to his high schoolteaching position. Similarly, on June 9 on his firstcall at the Union's hiring hall after school had letout for the summer, he received a referral almostimmediately. Business Agent Clark called to him,"Hey, teacher," and signed him up for a reinforce-ment job with the Ziegler Construction Company ata high school under construction at Fairborn, Ohio.Sydor worked on this job for a period of 2 weeksuntil June 23 under Foreman Earl B. McHugh Heand the shop steward, Jack Elam,'volunteered for alayoff on June 23 when it appeared that the job wasnearly completed, in accordance with commonpractice and as a courtesy to Foreman McHugh asthis enabled him to keep on the job a new man whowas McHugh's friend.Thereafter from June 24 to July 24, except for afew days as hereinafter noted, Sydor's good fortuneinobtaining referrals from the Union's exclusive181hiring hall ended.Notwithstanding virtually a dailyappearance at the Union's hall for employment, theonly referral he received was for 4 days from June30 throughJuly 3with Beaver Steel Erectors at theWright-PattersonAir ForceBase.The job was as-signed to him by William F.Veal, assistant businessagent in the absence of Senior Business Representa-tiveClark.The job also involved reinforcingconcrete.On thisjob Sydorworked directly underthe supervision of Foreman Jim Carperter On July3when the job on hand was just about completedand Sydor was facing a layoff,Carpenter instructedSydor to report to Foreman Raymond Smith', thenon the premises,for work under Smith the follow-ing week at a new worksite at St.Marys, Ohio.Sydor walked over to Smith whom he had met onlythe day before and told him what Carpenter hadsaid. Smith uttered a remark which Sydor describedas a profanity and told Sydor that he would notwork with him. He reported this to Carpenter andthe two agreed that it would be best for Sydor toreturn to the hiring hall and seek another referral.Sydor did this on the next workday,Monday, July7.Except for the above-described 4-day period ofemployment and 1 other day, Sydor'screditedtestimony shows that he presented himself at thehiring hall for referralsevery workdaythe hall wasopen from June24 to July 24,inclusive,betweenthe hoursof 6:45 to 7a m. Although many jobswere called and unfilled during this period, Sydorwas completely unsuccessful in obtaining a referral.When jobs were called by the business representa-tive, bookmen belongingto Local No.290 wouldpresent themselves and receive the referrals theydesired. Sydor from the beginning adopted the pol-icy of presenting himself for a referral only when ajob was called for which there were no takers Hefollowed this policy and procedure because he feltthat he didn'thave the right to cut in on bookmenwho made their sole living as ironworkers whereashis own principal source of income was from hisprofession as a teacher. He frequently told those inthe hiring hall, "I don'twant to cheat any bookmanout of his job."Duringthe26-dayperiod here involved, anaverage of 15 to 30 applicants for employmentshowed up each morning at the hiring hall On June24 when Sydor asked Assistant Business Represent-ative Veal for one of the jobs for which there wereno takers,Veal replied that he was sending out onlybookmen.On June 25 when Sydor asked Veal whyhe couldn't have one of the unfilledjobs,Veal saiditwas because, "You loafed on thelast job " Thereference was to the above-notedjob Sydor hadtaken with the Ziegler ConstructionCompany atFairmont under Foreman McHugh.Surprised bythe comment,Sydorimmediately drove over towhere McHugh was working and asked him if he'Erroneously named as Bill Smith by Sydor in his testimony427-835 0 - 74 - 13 182DECISIONS OF NATIONAL LABOR RELATIONS BOARDhad made complaints about his work. The creditedtestimony of Sydor shows that McHugh denied thathe had made any complaints. Sydor that samemorning then returned to the union hall, told Vealabout McHugh's denial, and asked for a job withMcGraw Construction at Middletown, Ohio, whichwas still unfilledVeal denied him the referral withthe statement, "Ironworkers didn't take teachers'jobs, so [why] should I [Sydor] be over there moreor less taking ironworkers' jobs."On June 26, Sydor asked Veal for a referral to ajob with McGraw Construction at a worksite atMiddletown as he had the previous day, workwhich had been called but not filled Veal turnedhim down again on the ground that ironworkersdon't take teachers' jobs and that teachers shouldnot take ironworkers jobs. But he did offer Sydor areferral to a job at Lima, Ohio, which none of thebookmen would take because Lima was so fardistant from Dayton as to require nearly 150 milesof daily commuting. Resentful that he should haveto take a hardship job that bookmen had rejectedalthough he paid a "dobie" fee to the Unionsimilarto union dues, Sydor on this first offer of an assign-ment to Lima also turned the referral down.On June 27 Secretary-Treasurer Deaton in theabsence of Clark and Veal was in charge of callingout job referrals. The credited testimony of Sydorshows that he heard Deaton call out two job refer-rals for work in Dayton and that the jobs went un-filled as he saw none of the applicants in the halltake the openings. However, when he requestedDeaton for one of the jobs he was told they hadbeen filled. Although he had turned down a Limajob the previous day, he then asked for one of theLima jobs which had been called but remained un-filled.Deaton declined with the statement, "I can'tsend out any permit men."On Monday, June 30, the next workday, Veal as-signedSydor to the aforementioned job withBeaver Steel at Wright-Patterson Air Force Basewhich lasted as stated through July 3.Sydor was at the hiring hall the very next work-day,Monday, July 7, to seek another referral. Atthe hall he met Earl McHugh, the foreman he hadworked under for the Ziegler Construction Com-pany at Fairmont earlier in the summer from June 9to 23, who invited him to join his crew on a jobreinforcingconcretehewassupervisingindowntown Dayton for B G. Danis 5 Sydor askedBusinessRepresentative Clark for a referral to thejob so that he could accept McHugh's invitation.AlthoughMcHugh is Clark's half-brother, ClarktoldSydor, "You ain't going nowhere,I'm stillcallingup jobs here " He got no job that dayalthough the Lima jobs were also still unfilled.On July 8 and 9 all jobs were filled except jobs atLima, but Sydor was not given a chance at one ofthem which he wanted despite the extremely long-distance commuting involved as he "was gettingpretty hungry." On the latter date Sydor askedClark why he wasn't being referred out Clarkreplied, "You've been popping off, and we're tiredof your [obscene word] " Embarrassed by Clark'shostility, Sydor left the hall without getting a refer-ral.On July 10 and I I no jobs were called and Sydordid not get sent out. The next workday, July 14,Sydoragainappeared at the hall. Some jobs thatwere called were not filled, but Sydor did not get areferralOn July 15 and 16 Sydor again got noreferrals although many jobs were called but Sydorcould not recall whether any jobs were filled onthose 2 days. On July 17 Clark offered a referral toan ironworker from California who declined thejob. Although the job went unfilled, it was not of-fered to Sydor.On July 18 Clark had such difficulty filling ordersfor jobs that he became angry and exhorted thebookmen inthe hall to take the proffered jobs, butmany declined because they were waiting for jobsthat called for overtime at double pay of $12.30 anhour. Although Clark was unable to fill all the or-ders he had for jobs, he did not offer Sydor a refer-ral.Two other permit men at the hall, Tom Watsonand John Ruskis, also did not get referrals.On Monday, July 21,6 many jobs were unfilledbut Sydoragain did notget a referral on that day.Clark,anxiousto fill orders for ironworkers, walkedintothe hall to solicit applicants to take jobs. Heturned to permit man Watson and asked if he couldtierods (reinforcing concrete);Watson avidlyrepliedintheaffirmativebutwhenheacknowledged on inquiry that he did not have aunion membership book, he likewise did not get areferral that day.On July 22 at least two jobs went unfilled, a jobat Lima and a sheeting jobelsewhere, but again nojobs were offered to Sydor. Similarly therewere un-filled jobs on July 23 which were not offered toSydor.5This finding is based on Sydor's credited testimonycThat same day Sydor engaged another permit man at the hall, JohnRay, in a conversation During the course of their conversation, AssistantBusiness AgentVeal called Ray aside and spoke to him privately WhenRay resumedhis conversation with Sydor,he relatedto Sydor a remarkVeal had made about Sydor At the trial, counsel for General CounselquestionedSydor as to what Ray tole him Vealhad said abouthim (Sydor)The Trial Examiner sustained an objectionto the question on the ground ofhearsay althoughthe answergiven to thequestion was relevant, andgranted amotion to strike the answerBased on a technical argument bycounselfor General Counselthat the question was permissible under theprovisions of sec 5 of the Administrative Procedure Act, the Trial Ex-aminer vacated the ruling on the hearsay objection and deferred decisionon the objection for determination in this Decision,pending study of thetext of the act which was not available at the hearing An examination ofthe Administrative Procedure Act discloses that the contention of counselfor General Counsel is without merit The Rules and Regulations of theBoard require that hearings "be conducted in accordance with the rules ofevidence applicablein the districtcourts of the UnitedStates under therules of civil procedure for the district courts of the United States," sofar as practical Accordingly the Trial Examiner sustains the objection tothe question on the ground of hearsay and grants the motion to strike theanswer to the question IRONWORKERSLOCAL UNION NO. 290On July 23,' after again failing to get a referral,Sydor contacted a number of labor leaders in an ef-fort to get help in obtaining work through the hall.Among such contacts, he spoke to Russell Lane,president-elect of the Dayton Trades Council whowould soon be successor to the then president,George Clark,the Respondent's business represent-ative from whom Sydor had been unable to get anyreferrals during the period here under discussion.Prior to contacting Lane, Sydor on June 18 hadsought the aid of a Board attorney at the Board'sRegional Office in Cincinnati in obtaining referralsout of the Union's exclusive hiring hall The Boardattorney gave him forms for the filing of unfairlabor practice charges, but urged him to first seekan amicable settlement. Sydor filed his charge thesame day.Following Lane's advice that he refrain fromcalling at the hall on July 24 but that he reportthere the next day, Sydor presented himself at thehall again on the 25th. By this time Clark hadreceived a copy of the charges Sydor had filed withthe Board. Clark through the sliding glass windowof his office called out several job openings atLima. Veal, Clark's assistant, then went up to per-mitmen John C. Cooper, John Ray, and JohnRuskis, individually, and asked each of themseparately if they would accept job referrals toLima Like Sydor, they had been unable to getreferrals to unfilled orders out of the hall duringmuch of the same period that Sydor was unable toget referrals 8 The three men quickly accepted thebid for their services at Lima and walked over tothe window at Clark's office to receive their refer-ral slips.Veal then approached Sydor and also asked himif he would accept a job referral to a constructionproject at Lima. Sydor similarly readily agreed andwalked up to Clark's office for his referral slip.Sydor's credited testimony shows that Clark, aftergiving him his referral slip, said to him in a harshand angry voice, "I'm giving you this job because Ihave to, but you better withdraw those ..charges."9 Ruskis was present when Clark madethat remark to Sydor, but remembers the tenor ofthe remark somewhat differently as, "Now, youshould drop those charges."Clark's version of the remark he made to Sydor isstill different. He testified that he told Sydor, "Youought to drop them charges." The Trial Examinercredits Sydor's harsher version of Clark's remark.Ruskis at the time of his testimony, although he hadrecently obtained an out-of-town book, was still de-pendent upon the Union for work referrals Clarkfor obvious reasons would be inclined to soften hisversion of the actual remark he made to SydorAlthough Clark's retort to Sydor that he hadbetter withdraw his charges was madeafterhe hadrThe date is erroneously shown in the transcript as July 25"This finding is based on Sydor's credited testimony"The omission marks indicated the omission of a "cuss word"which is183given him a referral slip to a job at Lima, the TrialExaminer infers and finds from the remark that itwas a threat to Sydor that he would thereafter bereferred for employment with construction em-ployersprovidedhe withdrew the charge he hadfiledagainst the Union. This finding from therecord substantially establishes the allegations ofparagraph 10 of the complaint which states that onthe aforenoted date of July 25 the Union restrainedCharging Party Sydor in the exercise of rightsguaranteed in Section 7 of the Act by Clark's con-duct in telling Sydor "that he would be referred foremployment with construction employers providedthe Charging Party withdrew the charge which hehad filed against the Respondent in this instantcase."Accordingly by theconductof the Unionhere under consideration, the Union is in violationof Section 8(b)(1)(A) of the Act.Shortly before the trial herein commenced, per-mit holders Ruskis, Cooper, and Ray went to Char-leston,South Carolina, where they were unknown,to take and pass qualifying tests from an ironwork-ers local there for membership in that local inorder to improve their chances of getting referralsout of Local No. 290 at Dayton. Within a weekafter theirvisitstoCharleston, they returned toDayton. The record supports the inference that theexaminationsgiven by the Charleston local weremuch easier to pass than the tests given by LocalNo. 290 for membership in No. 290.Sydor's employer on the Lima job was Mid-States. He worked on that job from July 25 to Au-gust 31 when the project he was on was completed.Hiscredited testimony shows that he neverreceived a criticism on his work for Mid-States inthe 5 weeks he worked at its Lima worksite. Thejob he had with Mid-States was not one of the jobsthat had been called but not filled during the 26-day period he unsuccessfully sought employment atthe Union's exclusive hiring hall. In that period theUnion had had requests from a number of contrac-tors, including Flohr Construction, for ironworkersto work at building sites in Lima which were not of-fered to Sydor and other permit men. Upon thecompletion of Mid-States construction project inLima on August 31, Sydor returned to his teachingjob in the public school system of DaytonThe evidence summarized, shows that during the26-day period Sydor was in attendance at theUnion's hiring hall but unable to get a job referralthe Union was in receipt of but did not fill ordersfor ironworkers from McGraw Construction, FlohrConstruction, B. G Danis, Johnson Construction,and a number of other contractors in the Daytonarea.Undercross-examination,Clarkreadilyacknowledged that he could have sent Sydor out onthe term Sydor in his testimony substituted for the actual cuss word used byClark, presumably an obscene term 184DECISIONSOF NATIONALLABOR RELATIONS BOARDjobs during the 26-day period of nonreferrals hereunder discussion.Clark's primary excuse for not referring Sydorout in that period was that he had had complaintsfrom three contractors for whom Sydor had workedearlier in the year that Sydor had been laying downon his jobs. Admitting that Sydor had consistentlydone good work in all prior years, Clark testifiedthat in 1969 Sydor "turned sour for some reason.." Continuing along this line, Clark testified, "ButIam saying this, if the man would have done hiswork he would have been working .because Ineed men ina bad way, and, as you heard fromBeaver Steel, they needed men. They have ordersin continuously "10The second excuse offered by Clark for not refer-ring Sydor to jobs in the period under discussion isthat Sydor was not at the hiring hall during variousdates in June and July when jobs were being calledand filled. As the Union keepsno registersof appli-cants who apply for referrals, Clark's testimony thatSydor was not present on the dates in question isbased entirely on his memory. Inasmuch as therewere as many on the average as 15 to 30, andsometimes as many as 50, applicants present at thehiring hall every morning during the 26-day periodunder discussion and Clark under cross-examinationwas unable to recall thenamesof any of such appli-cants, the Trial Examiner is unable to credit Clark'stestimony that he especially remembered thatSydor was not at the hall duringcertain dates in thementioned period. Similarly the Trial Examinerdoes not credit the testimony of formerpermit manRuskis that in the period July 14 to 24, he sawSydor at the hiring hall only twice. A lapidarist orprecious stone cutter by choice and a recent iron-worker by necessity, Ruskis' conflicting testimonyand demeanor did not inspire confidence. Some 3weeks prior to his testimony herein, he traveled toCharleston, South Carolina, to take and pass aqualifying examination from a local there and thusbecame an out-of-town bookman in order toenhance his chances of getting work out of LocalNo. 290's hiring hall. Although called as a witnessin behalf of Local No. 290, much of his testimonywas adverse to Local No 290. The Trial Examiner,as aforenoted, credits Sydor's testimony that he wasat the Respondent's hiring hall for purposes ofreferral every morning from June 24 to July 25, ex-cept July 24, which was the day he sought the aidof union leaders in the Dayton area in securingreferrals out of Local No. 290's exclusive hiringhall.Clark's final stated reason for not referring Sydorout in the period here under discussion is that hewas unsuited for many of the referrals made in theperiod because of lack of experience, particularlyon jobs of great hazard. While it is undoubtedlytrue that some jobs were called for which Sydorwas not by training or experience qualified to han-dle,Clark's own testimony shows that he couldhave referred Sydor out on jobs which were withinhisexperience, particularly on reinforcing andstructural work for which there was greater demandthan supply."With the above-noted dispositions of the Union'ssecond and third excuses for not issuing referrals,there thus remains for consideration only thequestion of whether Local 290 refused work refer-rals to Sydor, not because he was not a unionmember, but because it had complaints about thequality of his work, and, if so, whether under theAct and under the collective-bargaining agreementLocal No 290 has the legal right to refuse referralsto applicants on whose prior work performance ithas had complaints from employers Commendably,Local No. 290in itsbrief admits that, "Undeniably,the Charging Party was discriminated against," butseeks to legally justify its action in refusing referralsto Sydor as a "discrimination based on sound hiringhall policy and with just cause." It asserts that itsadmitted discrimination against Sydor was not "un-lawful discrimination."Consideration will be given first to the question ofwhether Local 290 has hadbona fidecomplaintsabout Sydor's work performance, and, if so,whether suchcomplaintswere the real cause for theadmitted discriminationagainst himin the matterof job referrals or were merely pretexts for refusinghim referrals because he was a permit man and nota union member. It may again be noted that for the5 or 6 years that Sydor worked out of Local No.290's hiring hall prior to 1969, the Union never hadany complaints about the quality of his work per-formance from any of his employers. The Respon-dent Union claims that it had its first complaintsabout Sydor's work performance in 1969 and fromthree different contractors or employers.BusinessRespresentativeClark testified to these allegedcomplaints in justification for his not referringSydor out for employment in the 26 days hereunder consideration. To support his contention, theRespondent Union called on Clark's half-brother,Earl McHugh, for testimony. McHugh is a memberof Local No 290 and has been an ironworker for24 years. He admits that in a prior year when heworked as a foreman for Levitan ConstructionCompany and Sydor worked under him that hefound Sydor to be "a good rodman," or reinforcer.McHugh was also Sydor's foreman on the hereto-fore mentioned Ziegler construction project at Fair-born from June 9 to 23. There, too, McHugh foundSydor to be a good rodman when he commencedwork on the project, but he claims that within ashort time Sydor slowed down and did not carry hisfull load of the work with resultant complaints from`The reference is to the testimony of Raymond Smith, foreman forBeaver Construction Company" Even if Sydor had missed some days at the Union's hall, referrals onany of the days he was present at the hall could have resulted in employ-ment for all or most of the 26 days he went without referrals IRONWORKERSLOCAL UNIONNO. 290185Sydor's coworkers that they would quit unlessSydor carried his end of the job. McHugh testifiedthathemade complaints about Sydor's per-formance on the Ziegler job to Clark and to Clark'sassistantVeal.As heretofore noted when Sydorheard about the complaint from Clark, he im-mediately set out to see McHugh and Sydor'scredited testimony shows that McHugh denied thathe made any complaints to Clark about Sydor'swork. McHugh's own testimony shows that he firedfour or five bookmen or union employees on theZiegler project for incompetence, but did not fireor seek to lay Sydor off, but on the contrary thatSydor was kept on the project until it was nearlycompleted when Sydor and Shop Steward JackElam volunteered for layoff in accordance withcommon practice. Prior findings show that McHughsought Sydor's services at the hall later thatsummer. From these facts, the Trial Examiner doesnot creditMcHugh's testimony that there wasanything wrong with Sydor's work performance onthe Ziegler project.Another witness called by the Union to supportitscontention that Sydor's work performance in1969 was unsatisfactory was William T. Kelly whohas been a member of Local No. 290 for 25 years.At thetimeshere pertinent, Kelly was field superin-tendent for Beaver Steel Erectors with supervisionover iron construction at nine different worksites,including the aforementionedworksiteattheWright-PattersonAirForceBasewhere Sydorworked as a rod buster (reinforcing) under thedirect supervision of Foreman Carpenter from June30 through July 3 Kelly testified that on inspectiontours to the Wright-Patterson worksite he had occa-sion to observe Sydor at his work on 2 differentdays, the last being July 3, and that it was his im-pressionthat Sydor was not doing his job to thebest of his ability by not carrying his end of theloadNonetheless, on the verysameday, July 3,when he last purportedly observed Sydor doing un-satisfactorywork he directed Carpenter to sendSydor over to another worksite, St. Marys, the fol-lowing Monday on another rod bustingassignment.Prior findings above show that Carpenter relayedthis instruction to Sydor with the furtherinstructionthat he let Raymond Smith, who was to be foremanon the St. Marys project, know about his new workassignmentbut that Smith declined to have Sydorwork for him at the St. Marys project. Kellytestified that he ordered this transfer of Sydor to St.Marys notwithstanding his dissatisfactionwithSydor's work performance because of theshortageof ironworkers. Foreman Carpenter, who was in afar better position to evaluate Sydor's work per-formance, was not called by the Union to testify onthe quality of Sydor's work during the 4 days thatSydor worked under his direct supervision. Sydor'scredited testimony shows that he received no criti-cismonhiswork from Carpenter. Sydor'stestimony further shows that Carpenter is "a veryspeedy and efficient pusher [foreman]" and that tostay and work under Carpenter for the 4 days hewas on the job was in itself "a test of efficiency."The evidence shows that Sydor's transfer to St.Marys was directed at a time when the rod bustingwork at the Wright-Patterson project was nearingcompletion.Under the above facts, the Trial Examiner doesnot credit Kelly's testimony that he found Sydor'swork performance unsatisfactory The mere factthat Kelly called for Sydor's services as a rod busterat another jobsite when the work at Wright-Patter-son was near completion is proof in itself thatSydor's work was at least acceptable enough forcontinued employment because otherwise Kellywould have made an effort to replace himThe Union's last witness in support of its conten-tion that Sydor's work performance was unsatisfac-tory was the aforementioned Raymond Smith, age27, and a member of Local 290. Smith at the timeshere involved worked as a foreman for Beaver SteelErectors at the Wright-Patterson worksite. He wassent there by Field Superintendent Kelly to assistForeman Carpenter. Smith's testimony shows thathe regarded Carpenter as general foreman and thathe took instructions from him.Smith testified that Sydor worked under him inthe several days that Sydor was on the Wright-Pat-tersonproject.This is completely contrary toSydor's testimony that he worked directly underForeman Carpenter and that he hardly knew SmithMoreover, Smith's testimony is also directly contra-ry to Field Superintendent Kelly's testimony thatSydor worked under Carpenter. It also appearsfrom Sydor's testimony that Smith was at theWright-Patterson worksite only a day or two of the4 days that Sydor worked at that site. Smith's owntestimony shows this to be true inasmuch as Smithacknowledged that in the week here under discus-sion (June 30, a Monday, through July 3, theThursday preceding the Fourth of July) he hadworked at a different jobsite before coming toWright-Patterson.From the above, the Trial Examiner finds andconcludes that Smith was never at any time Sydor'sforeman at the Wright-Patterson jobsite. Smithtestified that in his alleged capacity as Sydor'sforeman he found Sydor's work unsatisfactory, butinasmuch as Smith was not as claimed Sydor'sforeman, this testimony is wholly discredited. TheTrialExaminer also finds untrustworthy otheraspects of Smith's testimony. As heretofore noted,Sydor on Foreman Carpenter's instructions on July3 contacted Smith and told him that he was as ofthe following Monday to report for work at the St.Marys worksite. Smith admits that Sydor did speakto him as indicated, but from there on Smith'stestimony is in direct conflict with Sydor's. Sydortestified that when he presented himself to Smithon June 3 with the information that he was to workunder him at St. Marys, Smith uttered a profanityand declared he wouldn't work with Sydor Smithdenied that he made such a refusal but on the con- 186DECISIONSOF NATIONALLABOR RELATIONS BOARDtrary testified that he instructed Sydor to report tothe St. Marys job project the following Mondaymorning. This denial and testimony is not credited.The Trial Examiner finds Smith to have been awholly unreliable witness.SUMMARYIn summary the Trial Examiner finds and con-cludes that Respondent has not presented anycredible testimony that Sydor's work performancein 1969 was not satisfactory. It is difficult to believethat a man whose work like Sydor's was, admit-tedly, consistently satisfactory for some 5 or 6 yearsprior to 1969 would suddenly turn sour in 1969. Itissignificant that when Sydor finally attained areferral to Mid-States at a worksite in Lima he waskept on that job for approximately 5 weeks untilAugust 31 when the project was completed and hewas in any event obliged to return to his regularteaching activities. In that long period of employ-ment he never received any criticism of his work 12In an earlier 1969 employment it is significant thathe was kept on a referral to Ziegler ConstructionCompany from June 9 through the near completionof the project on June 22 although four or fivebookmen on the same project were fired for incom-petence. If he had been incompetent, surely he toowould have been fired.The record discloses that starting June 24, 1969,and continuing for about a month a hostilitydeveloped in Local No. 290 against ironworkerswho were not members of any ironworkers local.This is evident from the fact that although theUnion's business representatives in that period hadorders for ironworkers they could not fill from themembership of Local No. 290 or by out-of-stateunion members they declined to give referrals forsuch job openings to permit men. BusinessRepresentatives Clark and Veal stated on severaloccasions in the hall and in conversations withSydor that they were referring only "bookmen" andwere not referring permit holders. The record dis-closes that Sydor was not the only victim of this dis-crimination in favor of bookmen. Permit menRuskis,Ray, and Cooper had similar difficultygetting referrals out of Local No. 290's exclusivehiringhall.To overcome this difficulty theytraveled all the way to a local at Charleston, SouthCarolina, where it was easy to pass an ironworkersqualifying examination, passed the examination,and returned to Dayton as "bookmen" shortly be-fore the trial of this case opened. The record showsthat this hostility on the part of Local No. 290'sbusiness agents toward permit holder Sydor wasespecially strong because they felt that inasmuch asSydor made his regular living as a high schoolteacher he was an interloper in the ironworkertrade.Thishostilityexpressed itself in suchgreetings to Sydor as, "Hey, teacher," and in re-marks such as, "Ironworkers didn't take teachers'jobs, so why should Sydor be over there more orless taking ironworkers' jobs."13The record amply demonstrates that Local No.290 discriminated against Sydor in the 26-dayperiod here involved by failing to give him availablereferrals for employment because he was not aunion member. The record leaves little doubt, as itisadmitted by Business Representative Clark, thatLocal No 290 could easily have found jobs forSydor if it had been so disposed. The RespondentUnion in its brief concedes the discriminationagainst Sydor in the matter of job referrals but de-nies that this was because he lacked union member-ship, but on the contrary seeks to justify the dis-crimination by the above-noted defenses, with chiefreliance on the defense that Sydor's alleged poorwork performance in the forepart of 1969 justifiedthe discrimination. The foregoing analysis of theevidence and factors of demeanor show that theUnion's defenses against the admitted discrimina-tion are without merit Based on the entire record,the Trial Examiner finds and concludes that theUnion's excuses or defenses for the discriminationare pretextualAccordingly, it is found and con-cluded that the conceded discrimination was an un-lawful discrimination under the Act.With the above-noted finding that there is novalidity to the Union's contention that Sydor's workperformance in his early 1969 work referrals wasunsatisfactory and the resultant conclusory findingthat Sydor was discriminatorily refused referralsbecause of his lack of union membership, itbecomes unnecessary to pass on the RespondentUnion's contention by way of defense that it has theright under the Act and under its collective-bar-gaining agreement to refuse referrals to applicantssolely because ofbona fidebelief that their workperformances on prior referrals have not beensatisfactory. But another facet of the Union's dis-criminatoryoperationof its exclusive referralsystem requires considerationIt is at once evident from an examination of thecollective-bargaining agreement that although itgives the Union the right to select and refer appli-cantson the basis of their qualifications asdescribed in the four classifications of ironworkersset forth in the contract, the agreement does notgive the Union the right to pick and choosebetween two or more applicants in the samepriorityixThe record contains a letter from Mid-States, Sydor's Employer, datedAugust29, 1969, to Local No 290 (Resp Exh 2 ) The letter requestsLocal No 290 not to send Sydor and three other named ironworkers to theCompany again for employment "because we were very dissatisfied withthem " However,no representative of the Company was called by theUnion to testify as to Sydor's work performance and to be subject to cross-examinationthereon The letter was sent to Local No 290 after Sydor hadfiled his chargeagainst thelocalUnder all of the evidence of record, theTrial Examiner does not give any weight to the Mid-States letter13This quotation has been editorialized slightly to make it more gram-matical IRONWORKERSLOCAL UNIONNO. 290187groupon the basis of the Union's comparativeevaluation of their relative competence, but im-poses upon the Union the absolute requirement tomake selections for referrals solely on the basis ofpriority of signatures of applicants on the registerfor that group. In other words, the contract requiresthat the first referral shall go to the applicant whosesignature is first on the register for his prioritygroup.In the Trial Examiner's opinion any deviation bythe Union from the requirement of the collective-bargaining agreement that it "shall list the appli-cants within each group in the order of the datesthey register as available for employment" may beconsidered, among other facts, as an indication ofthe discriminatory operation of the Union's exclu-sivehiring hall privileges, contrary to the Act.Although contracts similar to the one here underconsideration have long been held valid,the Boardand the courts have been zealous in protecting ap-plicants for employment under exclusive referralsystems from the discriminatory operations thereoffavoring union members against nonunion appli-cants.f4In the instant case the Union, contrary to therequirement of its collective-bargaining contract,has for years failed to keep any registers what-soever for job applicants to sign, but instead sub-stituted the "sight and memory" of its businessrepresentative of applicants in attendance at thehiring hall in making selections and referrals forjobs. The Trial Examiner finds that this deviationby the Union from the express requirements of itscontract for the maintenance of registers, in com-bination with all the other circumstances of recordas found above, is a further indication of theUnion's discriminatory operation of its exclusivereferral system.From the foregoing findings of fact under discus-sion in the Summary, the Trial Examiner finds andconcludes that the Respondent Union has engagedin unfair labor practices as alleged in paragraphs 7,8, and 9 of the complaint in violation of Section8(b)(I)(A) and (2) of the Act.Upon the basis of the above findings of fact andupon the entire record, the Trial Examiner makesthe followingCONCLUSIONS OF LAW1The Association and its members, Mid-States,G. B. Danis, Maxon Construction, Johnson Con-struction,McGraw Construction, and Flohr Con-struction, among others, are employers engaged incommerce within the meaning of the Act.2Ironworkers Local Union No. 290 is a labororganization within the meaning of the Act.3. Ironworkers Local Union No. 290, by the un-fair labor practices described hereinabove, has vio-lated Section 8(b)(1)(A) and (2) of the Act.4.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYIthaving been found that the Respondent en-gaged in certain unfair labor practices in violationof Section 8(b)(1)(A) and (2) of the Act, it will berecommended that Respondent cease and desisttherefromand take certain affirmative actiondesigned to effectuate the policies of the Act.As the discriminatory practices in the operationof the Union's referral system appear to havestemmed directly from the Union's departure fromthe procedures prescribed in the collective-bargain-ing agreement,designed at least on its facets for theprevention of any discrimination in job referralsbetween union members and nonunion members, itisrecommended that the Respondent Union shallbe ordered and directed to hereafter meet allrequirements of the agreement in the matter of jobreferrals as set forth in detail therein and in all suc-ceeding collective-bargainingagreementswhich ofnecessitymust similarly contain thesame or sub-stantiallyequivalent requirements tomeet therequisites of the Act.More specifically and in accordance with theUnion's own collective-bargaining agreement, it isrecommended that the Union be requiredto main-tainseparate attendanceregistersor books ofrecord for each of the four classes of applicants foremployment designatedin the agreement as group"A," group "B," group "C," and group "D," to ac-curately, fairly, and nondiscriminatorily reflect theoperation of its referral system for the hiring hall.Each day of operation shall be recorded on aseparate page in each of the four attendance re-gisters or books. The names of all employee appli-cants coming to the hall shall be recorded on theday of their appearance in the order of arrival inone of the four attendance registers appropriate forthe applicant A new and complete attendance re-gister or list should be made on each succeeding" Local 357, International Brotherhoodof Teamsters, Chauffeurs,Warehouseman and Helpers of America [LosAngeles-Seattle Motor Ex-press] vN L R B ,365 U S 667 (1961 ),Local Union No269,Interna-tionalBrotherhood of Electrical Workers, etc ,149 NLRB 768, enfd 357F 2d 51 (C A 3, 1965),InternationalBrotherhood of Electrical Workers,LocalUnion340 (Walsh Construction Company),131 NLRB 260, enfd.301 F 2d 824 (C A 9, 1962),Local7, International Associationof Bridge,Structural andOrnamentalIronWorkers,AFL-CIO(Waghorne-BroinCompany),144 NLRB 925'^There is evidence in the case that only those employee-applicants whoare members of Local Union No 290 get the first chance at jobs intendedfor the high priority group"A " This appearsto result fromthe group "A"eligibility requirement that applicants shall "have beenemployed for aperiod of at least(4) years during thelast (5) years by Employers"who areparties to the collective-bargaining agreementswith Local Union No 290Inasmuch as no issue has been raised on the question of whether the defini-tion of group"A" applicantsin the collective-bargaining agreement, as itworks out in actual operation,discriminates against members of sister lo-cals and nonunion applicants in favor of members ofLocal Union No 290,no determination of that question is intended by this Decision, directly orindirectlyCfLocalUnionNo269,International Brotherhoodof ElectricalWorkers,etc supra 188DECISIONSOF NATIONALLABOR RELATIONS BOARDday for each of the four groups but carrying overand listing in the new list any names unreferred onpreceding days.Since there can be disputes between the businessagent and employees as to whether or not a particu-lar applicant was or was not at the hall on a particu-lar day (as therehas been in this casebetween Busi-nessRepresentativeClark and Charging PartySydor) and whether his appearance or nonap-pearance on the attendance register accuratelyreflects the factual situation, it is recommendedthat the Union be required to give applicants proofof attendance in the following manner: The busi-ness agent shall each day routinely prepare for eachand every applicant a ticket or slip in duplicate,setting forth the applicant's name or initials, thepriority group he belongs to, and the date and timeof his appearance at the hall The business agentshall give the duplicate to the applicant and retainthe original. He shall prepare the attendance re-gister for each priority group from the retainedtickets and make up his referral lists therefrom.Variationsorreasonablealternativestotheprocedure set forth in this paragraph are not meantto be precluded and may be adopted, subject, how-ever, to the approval of the Regional Director forRegion 9 or his agents.Itwill be further recommended that the Union berequired to place the attendance registers of eachof the four priority groups on a table or ledge in thehiring hall for easy access and inspection by em-ployee-applicants as a matter of right and withoutnecessity of calling for the registers from the busi-nessrepresentative, upon completion of each day'sattendance entries in such registersIt is recommended that themodus operandiof thehiring hall, as arrived at, be disclosed to the saidRegional Director or his agents and that it shouldbe made available, at reasonable times, to the saidDirector or his agents for i year thereafter.Again in accordance with the Union's own col-lective-bargaining contract,it isrecommended thatthe Union be required to "refer applicants to theEmployer by first referring applicants in Group `A'in the order of their places on said list [attendanceregisters] and then referring applicants in the samemanner successively from the lists in Group `B,'then Group `C', and then Group'D."'Itisalsorecommended that the Union berequired to scrupulously follow all other provisionsof the collective-bargaining agreement under itsreferralclause to assure the nondiscriminatoryoperationof its exclusive referral system.As it appears from Business RepresentativeClark'sown admissionthat due to the heavy de-mand he had for ironworkers he could have keptCharging Party Sydor in employment by referralsthroughout his 26-day period of unemployment, itwill be recommended that the Union make Sydorwhole for any loss ofearningshe may have incurredin said 26-day period by reason of the discriminato-ry conduct against him. Although the computationof backpay will be a matter for determination in thecompliance stage of this proceeding, it may benoted that the 26-day period in which Sydor had noreferrals includes weekends during which it is notlikely he would have been asked to work, even if hehad received job referrals that would have lastedover the entire 26-day period. This is because theevidence shows that job referrals with a high poten-tial of overtime were gobbled up by applicants ingroup "A," the highest priority group, becauseovertime under the collective-bargaining contractpays double time or $12.30 per hour.RECOMMENDED ORDERUpon the basis of the above findings of fact, conclusions of law, and the entire record in the case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, it is recom-mended that Ironworkers Local Union No 290, In-ternationalAssociation of Bridge, Structural andOrnamental Iron Workers, AFL-CIO, and GeorgeClark, its business representative, and all other of-ficers, agents, and representatives, shall:1.Cease and desist from:(a) Improperly and unfairly operating its exclu-sive system under its collective-bargaining agree-ment with the Association so as to discriminateagainstnonunionapplicantsforjob referralsbecause they are not members of Local No. 290 orany other local of the International.(b)Attempting to cause or causing the Associa-tionand its employer-members to discriminateagainstemployees or applicants for employment inviolation of Section 8(a)(3) of the Act.(c)Restraining and coercing employees whohave filed charges against the Union in the exerciseof rights guaranteed in Section 7 of the Act by theconduct of its agents in telling such employees thatthey would be referred for employment with con-struction employers provided they withdrew theircharges against the Union2Take the following affirmative action to effec-tuatethe policies of the Act-(a)MakewholeChargingPartyStephenMichael Sydor for any loss of pay he may have suf-fered byreasonof the discrimination practicedagainst him,as set forth in the section of this Deci-sioncaptioned "The Remedy."(b)Conduct its exclusive hiring arrangement orpractice in the general manner prescribed in thesaidRemedy section of this Decision, or in amanner reasonably equivalent thereto, includingaccess of the Regional Director or his agentsthereto as more fully set forth in "The Remedy."(c)Post at its principal office and itshiring hallcopies of the attached notice marked "Appen- IRONWORKERSLOCAL UNIONNO. 290189dix."'s Copies of said notice, on forms provided bythe Regional Director for Region 9, after being dulysignedby the Respondent Union's authorizedrepresentative, shallbe posted by RespondentUnion immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to members and employee-applicants arecustomarily posted.Reasonable steps shall be takenby it to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 9, inwriting,within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith."in In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the NationalLaborRelations Board, thefindings,conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board"shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board "10 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TOMEMBERSPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAND TO ALLOTHER JOBAPPLICANTS, UNION ORNONUNION,FOR JOB REFERRALSTHROUGH THEEXCLUSIVEHIRINGHALL OFIRONWORKERSLOCALUNIONNo.290,INTERNATIONALASSOCIATIONOF BRIDGE,STRUCTURAL ANDORNAMENTALIRON WORKERS,AFL-CIOWE WILL NOT improperly and unfairlyoperate our exclusive referral system under ourcollective-bargainingagreementwithAs-sociatedGeneralContractorsofAmerica,West Central Ohio Chapter of Dayton, Ohio,and its employer-members so as to dis-criminateagainst nonunionapplicants for jobreferralsbecause they are not members ofLocal No. 290 or any other local of the Inter-national.WE WILL NOT cause or attempt to cause thesaid Associated General Contractors of Amer-ica,West Central Ohio Chapter of Dayton,Ohio,and its employer-members to dis-criminateagainstapplicants for job referralsbecause they are not members of Local No.290 or any other local or the International.WE WILL NOT restrain and coerce employeeswho have filed charges against Local No. 290in the exercise of the rights guaranteed to themunder Section 7 of the National Labor Rela-tionsAct, by the conduct of our businessrepresentative or any other of ouragents, intelling such employees that they would bereferred out for employment with constructionfirms provided they withdrew their chargesagainst Local No 290.WE WILL make Stephan Michael Sydorwhole for any loss of earnings he may have suf-fered as a result of our discrimination againsthim.WE WILL in conducting our exclusive hiringarrangement or practice,maintainseparatedailyattendance records for employees ingroups "A," "B," "C," and "D," as defined inour collective-bargaining agreement, in orderto reflect accurately, fairly, and nondiscrimina-torily the operation of our referral system fromthe hiring hall in the manner prescribed in theTrial Examiner's Decision under the heading of"The Remedy," and, for a period of 1 year, wewill disclose to the Regional Director for Re-gion 9 or hisagentsthe manner of operation ofthe hiring hall.WE WILL assign all job referrals to employee-applicants strictly in accordance with themanner prescribed in our collective-bargainingagreement, to wit, "by first referring applicantsin Group `A' in order of their places on said listand then referring applicants in the samemanner successively from the lists in Group`B,' then Group `C,' and then Group `D."'IRONWORKERS LOCALUNION No. 290,INTERNATIONALASSOCIATION OF BRIDGE,STRUCTURAL ANDORNAMENTAL IRONWORKERS,AFL-CIO(Labor Organization)DatedBy(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or com-pliance with its provisions, may be directed to theBoard's Office, Room 2407, Federal Office Build-ing,550Main Street, Cincinnati, Ohio 45202,Telephone 5 13-684-3686